DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Responsive to communications filed on January 5, 2021 amendments to the claims have been acknowledged. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herle et al., (US PGPUB 20170324073). 
Regarding claims 1, 13 and  14,  Herle discloses a lithium ion battery cell (100) [0005], an Li ion battery structure  having a coated separator 130, cell 100 has a  positive current collector 110, a positive electrode 120,  a negative electrode 140 and a negative current collector 150 [0016]; ( see fig. 1  separator 130 is on the anode (negative electrode 140)). Herle further discloses the coated separator comprises a barrier layer 134 [0019], L 1-4; the barrier layer is 
The phrase “by melting and encapsulating a portion of the lithium metal dendrite surrounded by the plurality of particles in response to heating from the lithium metal dendrite” is a process limitation. Process limitations add no patentable weight to a product claim unless applicant shows the process made the product different. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). See MPEP 2113.I  (CLAIMS 1, 13 & 14).   

    PNG
    media_image1.png
    296
    639
    media_image1.png
    Greyscale

  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Frischmann et al., (US 20190326578). 
Regarding claims 1 and 15, in an alternative embodiment Frischmann discloses a lithium metal anode [0005]; a electrochemical cell comprises a positive electrode, a negative electrode, a separator, separator is disposed between the positive electrode and the negative electrode [0008], L1-4; the ideal membrane for a safe Li-metal anode must have the following qualities dendrite blocking, both polymer and ceramic membranes have been tested to solve the Li-dendrite problems [0005].  Frischmann further discloses the separator further comprises a second membrane layer laminated to the membrane support, the second membrane layer comprises a ceramic material selected from the group consisting of silicon oxide [0011]/ [0108], and a cathode on the plurality of particles. 
The phrase “by melting and encapsulating a portion of the lithium metal dendrite surrounded by the plurality of particles in response to heating from the lithium metal dendrite” is a process limitation. Process limitations add no patentable weight to a product claim unless applicant shows the process made the product different. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art,   (CLAIMS 1 & 15)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5-8  are rejected under 35 U.S.C. 103 as being unpatentable over Herle et al., (US 20170324073) as applied to claim 1 above, and further in view of Frischmann et al., (US 20190326578), and further in view of Hatayama et al., (US 20100009265). 
Regarding claims 5 and 8, modified Herle discloses all of the limitations as set forth above. Modified Herle does not disclose a second  separator layer positioned adjacent to and between the separator layer on the anode and the cathode, wherein the plurality of particles are included within the separator layer that is on the anode. Frischmann discloses a lithium battery electrochemical cell comprises a positive electrode, a negative electrode, a separator, separator is 
It would have been obvious to one having ordinary skill in the art to add the second separator of Frischmann positioned between the separator layer on the anode and the cathode of modified Herle wherein the plurality of particles are included within the separator layer that is on the anode and the separator layer including the plurality of particles is in direct contact with a surface of the anode for the purpose of attaining high temperature dimensional stability and oxidative stability. 
The phrase “a portion of the second separator layer surrounding the lithium metal dendrite melting in response to the heating from the lithium metal dendrite” is a process limitation. Process limitations add no patentable weight to a product claim unless applicant shows the process made the product different. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). See MPEP 2113.I (CLAIMS 5 & 8)
Regarding claim 6, modified Herle discloses all of the limitations as set forth above. Modified Herle does not explicitly disclose the plurality of particles are up to 95% of a volume of the separator layer. Modified Herle discloses the organic particles in amounts of 20 to 60% by (CLAIM 6)
Regarding claim 7, modified Herle discloses all of the limitations as set forth above. Modified Herle further discloses a final membrane thickness of the microporous membrane is preferably in the range from 2 µm or more to 100 µm of less (Hatayama: [0026], L 10-12). An inorganic particle has a particle diameter of 1 nm or more and less than 100 nm [Hatayama: 0039]. The plurality of particles (inorganic particles) has a diameter less than 1/3rd the thickness of the separator. The inorganic particles diameter encompasses the claimed range of plurality of particles had a diameter less than 1 µm. (CLAIM 7)
Claims 2 and 4  are rejected under 35 U.S.C. 103 as being unpatentable over Herle et al., (US 20170324073) as applied to claim 1  above, and further in view of Hatayama  et al., (US 20100009265), and further in view of NPL  reade.com.
Regarding claim 2 and 4, Herle discloses all of the limitation as set forth above. Herle does not explicitly disclose the plurality of particles comprise silicon oxide. Hatayama teaches a microporous membrane made of a polyolefin resin and an inorganic particle for a lithium ion secondary battery [abstract]. Hatayama further teaches the polyolefin microporous membrane is used as a separator [0014], L 18 and the inorganic particle is made of silicon oxide [0014]/ L6. Silicon oxide is excellent in view of having a light weight and low cost [0044]/ L 4-5.
 It would have been obvious to one having ordinary skill in the art to use the silicon oxide of Hatayama as the material/particles for the barrier layer/separator of Herle in order to have a (CLAIM 2). According to reade.com the chemical compound silicon dioxide, also known as silica, is an oxide of silicon with a chemical formula of SiO2. Silica is most commonly found in nature as sand. Sand is silicon dioxide SiO2 therefore modified Herle discloses that the plurality of particles comprise sand. (CLAIM 4) 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Herle et al., (US PGPUB 20170324073), as applied to claim 1 above, and further in view of Yushin et al., (US 20170170515).
Regarding claim 3, Herle discloses all of the limitations as set forth above. Herle does not disclose the plurality of particles comprise copper. Yushin teaches a Li or Li-ion battery cell comprising an anode and cathode electrodes, a separator and a solid electrolyte [0012]. A porous ceramic layer is deposited on the surface of the separator membrane typically on the cathode side to minimize shrinkage at elevated temperatures and increase cycle life and safety [0075].Yushin further teaches in cases where such membrane material compositions ( e.g., comprising sufficiently high content of Si, Mg, Ti, Cu,  Zn, Cd, Mn or Fe are desired to be used because of the compatibility with the electrolyte melt, better wetting, better ionic conductivity, and better safety [0076].  
It would have been obvious to one having ordinary skill in the art to add the porous ceramic layer comprising copper of Yushin to the separator of Herle  on the cathode side in order to minimize shrinkage, increase cycle life and safety, and to improve ionic conductivity. Copper can reduce lithium metal dendrite forming within the lithium battery, as shown in [0018] of the specification of the instant application. (CLAIM 3)
Claims 9-12, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Frischmann et al., (US 20190326578) as applied to claim 1 above, and further in view of Hatayama et al., (US 20100009265), and further in view of Gayden et al., (US 20180277849).
Regarding claim 9, Frischmann discloses all of the limitations as set forth above. Frischmann further discloses the negative electrode may include a negative electrochemically active material some examples of which include silicon oxides (e.g., SiO and SiO2) [0057]. It would have been obvious to one having ordinary skill in the art to choose silicon oxide as the active material in the negative electrode in order to have a light weight and low cost battery, as taught by Hatayama [0044]/ L 4-5. (CLAIM 9)
Regarding claims 10 and 11, modified Frischmann discloses all of the limitations as set forth above. Modified Frischmann does not disclose the plurality of particles are up to 50% of a volume of the anode and at least one if the plurality of particles has a diameter less than 1/3rd of thickness of the anode, and less than 1 µm. 
Gayden discloses an anode component for a lithium-ion cell in which particles of an active anode material (particles of lithium-ion accepting and releasing material, for example a high capacity lithium ion intercalating material such as silicon or a silicon-containing compound, particularly SiOx ) are deposited on a porous network of metal particles ([0011]/ L 4-9).  
Gayden further discloses the active anode material particles may be from about 200 to about 800 nanometers or from about 250 to about 700 nanometers or from about 250 to about 600 nanometers [0028]. The anode material layer contains a sufficient amount of the active anode material to provide a suitable anode capacity. In various embodiments, the active anode material particles occupy from about 5 % to about 75% of the total volume of the anode material layer containing the metal particles and active anode material particles [0028]. Gaydens’ range of 
Overlapping ranges are obvious. 
In order to optimize the role of the plurality of particles, it would have been obvious to one having ordinary skill in the art to have the plurality of particles in modified Frischmann in a range of up to 50% of a volume of the anode and at least one of the plurality of particles has a diameter less than 1/3rd of thickness of the anode, and less than 1 µm,  in order to a provide a suitable anode capacity, and the skilled artisan would have a reasonable expectation  of success in doing so. (CLAIMS 10 &11)
Regarding claim 12, Frischmann discloses all of the limitations as set forth above. Frischmann further discloses in example 2, electrochemical cells were assembled consisting of a lithium metal electrode [0124].  The anode is a lithium metal anode that has silicon oxide in the active material [0057]. (CLAIM 12)
Regarding claim 16, Frischmann discloses electrochemical cells were assembled using a lithium metal electrode, a coated separator, an electrolyte, a second coated separator, and a copper current collector [0125]/ L 4-7, the anode including a plurality of particles surrounded by lithium metal, wherein the plurality of particles are configured to reduce a reaction of a lithium metal dendrite forming within the lithium battery cell ((lithium metal anode [0005]). The negative electrode may include a negative electrochemically active material some examples of which include silicon oxides (e.g., SiO and SiO2) [0057].
Frischmann further discloses both polymer and ceramic membranes have been tested to solve the Li-dendrite problems, blocks dendrite [0005]). Silicon oxide is a ceramic material that blocks dendrite formation. Frischmann further discloses a separator is disposed between the 
The phrase “by melting and encapsulating a portion of the lithium metal dendrite located in the anode in response to heating from the lithium metal dendrite” is a process limitation. Process limitations add no patentable weight to a product claim unless applicant shows the process made the product different. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). See MPEP 2113.I (CLAIM 16).
Regarding claims 17-18 , modified Frischmann does not disclose the plurality of particles are up to 50% of a volume of the anode and at least one of the plurality of particles has a diameter less than 1/3rd of a thickness of the anode, and less than 1 µm. Gayden discloses an anode component for a lithium-ion cell in which particles of an active anode material (particles of lithium-ion accepting and releasing material, for example a high capacity lithium ion intercalating material such as silicon or a silicon-containing compound, particularly SiOx ) are deposited on a porous network of metal particles ([0011]/ L 4-9).  
Gayden further discloses the active anode material particles may be from about 200 to about 800 nanometers or from about 250 to about 700 nanometers or from about 250 to about 600 nanometers [0028]. The anode material layer contains a sufficient amount of the active 
In order to optimize the role of the plurality of particles, it would have been obvious to one having ordinary skill in the art to have the plurality of particles in modified Frischmann in a range of up to 50% of a volume of the anode and at least one of the plurality of particles has a diameter less than 1/3rd of thickness of the anode, and less than 1 µm,  in order to a provide a suitable anode capacity, and the skilled artisan would have a reasonable expectation  of success in doing so. (CLAIMS 17 &18)
Regarding claim 20, Frischmann discloses all of the limitations as set forth above. Frischmann does not disclose wherein the plurality of particles are up to 95% of a volume of the separator and at least one of the plurality of particles has a diameter less than 1/3rd the thickness of the separator and less than 1 µm. However, modified Frischmann discloses separator 14 may include at least one membrane layer, such as membrane layer 144. First membrane layer 144 may be laminated to a membrane support 142 [0059]/ [0060].  The pore size of the membrane support is between 0.01 micrometers and 5 micrometers or more specifically between about 0.02 micrometers and 0.5 micrometers [0061]/L1-3. The porosity of membrane support 142 may be between about 20% and 85%, or more specifically, between about 30% and 60% [0061]. 
Frischmann discloses some components on the separator may swell when come in contact with some materials of the electrolyte causing the pore size to change [0061]. Larger pore sizes allow using membrane support 142 that is much thicker than first membrane layer 144 without 
In an effort to optimize the pore size in the separator (membrane support 142 and first membrane layer 144) it would be obvious to one having ordinary skill in the art to have at least one of the plurality of particles has a diameter less than 1/3rd the thickness of the separator and less than 1 µm, in order to account for the swelling of the separator and to improve the permeability the separator.  (CLAIM 20)
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Herle et al., (US 20170324073), further in view of Frischmann et al., (US 20190326578). 
Regarding claim 19, Herle discloses a lithium battery cell comprising: an anode current collector; an anode on the anode current collector, a first separator in direct contact with the anode, the separator including a plurality of particles are configures to reduce a reaction of a lithium metal dendrite forming within the lithium battery cell, and  a cathode on the second separator; and a cathode current collector on the cathode (lithium ion battery [0005]; cell (100)) comprising: an anode; a separator layer on the anode (Li ion battery structure  having a coated separator 130, cell 100 has a  positive current collector 110, a positive electrode 120,  a negative electrode 140 and a negative current collector 150 [0016]; see fig. 1  separator 130 is on the anode (negative electrode 140)).
 Herle further discloses the coated separator comprises a barrier layer 134 [0019]/ L 1-4; the barrier layer is formed of a material such as oxides, the barrier layer may function to block 
 Herle does not disclose a second separator on the first separator, the second separator lacking any of the plurality of particles. Frischmann discloses a lithium battery electrochemical cell comprises a positive electrode, a negative electrode, a separator, separator is disposed between the positive electrode and the negative electrode [0008]/ L1-4). Frischmann further discloses another separator layer between the separator and the cathode (electrochemical cells were assembled using a lithium metal electrode, a coated separator, an electrolyte, a second coated separator, and a copper current collector [0125]/ L 4-7). 
It would have been obvious to one having ordinary skill in the art to add the second separator of Frischmann between the separator and the cathode of modified Herle wherein the second separator lacks any of the plurality of particles for the purpose of attaining high temperature dimensional stability and oxidative stability.
The phrase “by melting and encapsulating a portion of the lithium metal dendrite located in the first separator in response to heating from the lithium metal dendrite” is a process limitation. Process limitations add no patentable weight to a product claim unless applicant shows the process made the product different. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re (CLAIM 19)
Response to Arguments
Applicant asserts that  Herle  et al.,  does not establish a prime facie case of anticipation with respect to independent claim 1 and dependent claims 13 and 14 because Herle fails to tech or even suggest “the plurality of particles configures to reduce a reaction of a lithium metal dendrite forming within the lithium battery cell by melting and encapsulating a portion of the lithium metal dendrite surrounded by the plurality of particles in response to heating from the lithium metal dendrite”. 
Applicant’s assertion is not persuasive. Herle need not show “by melting and encapsulating a portion of the lithium metal dendrite surrounded by the plurality of particles in response to heating from the lithium metal dendrite” because these limitations include process steps. Process limitations are not given any patentable weight with a product claim the determination of patentability is based on the product itself. The product is considered to be the same even if made by a difference product, absent any evidence to the contrary, see MPEP 2113.I.  Applicant has not shown that the product is different when it is made by applicant’s process. 
Applicant further asserts that Frischmann simply discusses the disadvantages of using a high performance membrane between the electrodes to address shorting caused by dendrite propagation and discloses “the polymer and ceramic membranes have been tested to solve the Li- dendrite problem with mixed results. It is for this reason that Applicant asserts that Frischmann does not teach or suggest “the plurality of particles configured to reduce a reaction of a lithium metal dendrite forming within the lithium battery cell by melting and encapsulating a portion of the lithium metal dendrite surrounded by the plurality of particles in response to heating from the lithium metal dendrite” and independent claim 1 and dependent claim 15 are patentable over the cited reference.
Applicant’s assertion is not persuasive.  Applicant’s arguments appears to hinge on the fact that the process is “by melting and encapsulating…” makes the product different. Frischmann need not show “the plurality of particles configured to reduce a reaction of a lithium metal dendrite forming within the lithium battery cell by melting and encapsulating a portion of the lithium metal dendrite surrounded by the plurality of particles in response to heating from the lithium metal dendrite” because these limitations include process steps. Process limitations are not given any patentable weight with a product claim the determination of patentability is based on the product itself. The product is considered to be the same even if made by a difference product, absent any evidence to the contrary, see MPEP 2113.I.  Applicant has not shown that the product would be different when made by applicant’s process.
Applicant further asserts a determination of obviousness is not established with respect to independent claim 16 and dependent claims 17 and 18 because Frischmann does not teach or even suggest a plurality of particles that melt and encapsulate a portion of the lithium metal 
Applicant’s assertion is not persuasive. Frischmann need not show “by melting and encapsulating a portion of the lithium metal dendrite located in the anode in response to heating from the lithium metal dendrite” because these limitations include process steps. Process limitations are not given any patentable weight with a product claim the determination of patentability is based on the product itself. The product is considered to be the same even if made by a difference product, absent any evidence to the contrary, see MPEP 2113.I. 
Applicant further asserts a determination of obviousness is not established with respect to independent claims 19 and dependent claim 20 because neither Herle nor Frischmann teach or even suggest a barrier or plurality of particles that melt and encapsulate a portion of the lithium metal dendrite in response to heating from the lithium metal dendrite. 
Applicant’s assertion is not persuasive. Herle nor Frischmann need not show “by melting and encapsulating a portion of the lithium metal dendrite located in the first separator in response to heating from the lithium metal dendrite” because these limitations include process steps. Process limitations are not given any patentable weight with a product claim the determination of patentability is based on the product itself. The product is considered to be the same even if made by a difference product, absent any evidence to the contrary, see MPEP 2113.I. See above. 
Again, process limitations in product claims are given no patentable weight as the process is not a part of the product. Applicant has not shown that the process used would make a different product.
Due to amendments to the claims, a new grounds of rejection is included herein. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397.  The examiner can normally be reached on Monday- Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NIARA TRANT/Examiner, Art Unit 1722               

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722